 In the Matter of DIAMOND CRYSTAL SALT DIvisION OF GENERAL FOODSCORPORATIONandLOCAL 12272, DISTRICT 50, GAS, COKE AND CHEAiI-CAL DIVISION, UNITED MINE WORKERS Or AMERICA, AFFILIATED WITHTHE C. 1.0.CaseNo. R-3216. Decided December 11, 1941Jurisdiction:saltmanufacturing industry.Investigation and Certification of Representatives':existence of question : refusalof Company to accord union recognition until certified by the Board ; priorno bar to ; union previously certified by the Board, but no appearing at thehearing, to be permitted to have its name placed on the ballot upon filingrequest within five days; election necessary.UnitAppropriate for Collective Bargaining:all hourly paid regular employeesof the Company, excluding supervisory, office, and clerical employees; watch-men included notwithstanding contention of the Company that they have accessto confidential information and should be excluded, where they are paid onan hourly basis and receive pay comparable to that of other employees, and.since their admitted function is to protect, and not to possess, the Company'sconfidential recordsMr. G. S. Herr,of New York City, for the Company.-Mr. Stanley Dobry,of Detroit, Mich., andMr. Marvin Arnold,ofSt. Clair, Mich., for the U. M. W.Mr. Robert R. Hendricks,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEOn August 21, 1941, Local 12272, District 50, Gas, Coke and Chemi-calDivision,United Mine Workers of America, affiliated with theC. I. 0.,1 herein called the U. M. W., filed with the Regional Directorfor the Seventh Region (Detroit, Michigan) a petition alleging that.i Incoriectly named in the petition and other formal papers as District 50, United AlineWorkers of America, affiliated with the C I 0At the hearing the petition and otherformal papers were amended to designate the petitioning union as Local 12272, District 50,Gas, Coke and Chemical Division, United Aline workeis of America, affiliated with theC I O37 N. L R. B., No 79.481r 482 -DECISIONS OF NATIONAL LABOR RELATIONS, BOARDa question affecting commerce had arisen concerning the representationof employees of the Diamond Crystal Salt Division of General FoodsCorporation, St. Clair, Michigan, herein called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On October 10, 1941, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act, and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, ordered aninvestigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.On October 16, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, theTi.M.W., and Salt Workers Union No. 19567, affiliated with theA. F. of L.,2 a labor organization affected by the investigation.Pur-suant to notice, a hearing was held on October 27, 1941, at Detroit,Michigan, before Woodrow J. Sandler, the Trial Examiner duly desig-nated by the Chief Trial Examiner.The Company and the U. M. W.were represented and participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence -bearing on the issues was afforded all parties.During thecourse of the hearing, the Trial Examiner made various rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYDiamond Crystal Salt Division, a manufacturing unit of the Gen-eral Foods Corporation, a Delaware corporation, is engaged in the,manufacture of salt at St. Clair, Michigan.The Company sells allof the salt manufactured at the St. Clair plant of the DiamondCrystal Salt Division to the Diamond Crystal Salt Co., Inc., a salescorporation wholly owned by the Company.During the year endingJuly 1, 1941, all of the chemicals and approximately 86 per centof the raw salt used by the Company in its manufacture of salt atthe St. Clair plant were purchased at points outside the State of-Michigan.During, the same year, the Diamond Crystal Salt Co.,Inc., sold, without the State of Michigan, approximately 90 per centof the salt produced by the Diamond Crystal Salt Division of theCompany.2 Salt Workers Union No. 19567 did not appear or participate in the hearing DIAMOND CRYSTAL"SIALT ,IT.,THE ORGANIZATION INVOLVED483Local 12272, District 50, Gas, Coke and Chemical Division, UnitedMine Workers of America, is a labor organization affiliated with theCongress of Industrial Organizations. It admits to membership em-ployees of the Diamond Crystal Salt Division of the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn 'August 19, 1941, a committee composed of members of thepetitioning union informed the Company, by letter, that the U. M. W.claimed to represent a majority of the employees of the DiamondCrystal Salt Division and requested a meeting with the Companyfor the purpose of obtaining recognition by the Company as theexclusive collective bargaining representative of its employees.TheCompany, in reply, informed the U. M. W. that Salt Workers UnionNo. 19567, affiliated with the A. F. of L., had been certified by theBoard on May 31, 1938, as the sole collective bargaining agent forallproduction and maintenance employees of the Company at, itsSt.Clair plant,3 and refused to recognize the U. M. W. until suchtime as it had been certified by the Board.As noted above, SaltWorkers Union No. 19567'neither appeared or participated in thehearing, nor did it snake any claim herein presently to represent,for the purposes of collective bargaining, any of the employeesinvolved in this proceeding.The Board's certification 'of SaltWorkers Union No. 19567 on May 31, 1938, more than three yearsago, is no bar to a present determination of representatives.'A statement of the Regional Director introduced into evidence atthe hearing discloses that the U. M. W. represents a substantialnumber of employees in the unit alleged as appropriate.°We find that a question has arisen, concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of, the Company3 SeeMatter of Diamond Ci ystal Salt Division, Gene) at Foods CorporationandSaltlVorl—eis union No19567, 7 N L It B 563'See-11atter o/ La Plant-Choate Manufacturing Co, IncandnUited Farm Equipment1Vorl ers Organi inq Committee,Local116, affiliated with the C 10 , 29 N L R B, No 7;Matter of1l'ilconitCo, IncandInternational Brotherhood of Teamsters, Chauffeurs,Stablemenand helpers of America, Local#202,of Bated with the A F of L ,25 N LR B 938-,The Regional Di!ector repotted that the U AT W submitted 166 applications for mem-bership, that all of the applications bore the apparently genuine signatures of personswhose names appeared on the Company's pay roll of August 23, 1941 ; and that the payroll of August 23, 1941, listed 317 employees in the unit alleged as appropriate 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDdescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several Statesand tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE APPROPRIATE UNITThe U. M. W. contends that the appopriate unit consists of "allhourly-paid regular employees of the Company at its St. Clair, Mich-igan, plant, excluding supervisory and office and clerical employees."The Company agrees that suchunit is appropriate except insofaras it purports to include watchmen employed at the St. Clair plant.The U. M. W. asks that the watchmen be included in the unit.The ;watchmen, of whom there were six regularly employed in theSt. Clair plant at the date of hearing, patrol the Company's premises,in shifts, on a daily 24-hour basis.Several of them are membersof the U. M. W. Certain other regular employees are, upon occa-sion, temporarily assigned to work as watchmen.Like the regularproduction and maintenance employees of the Company, the watch-men work eight hours a day and are paid on an hourly basis. Therate of pay which they receive compares with that received by otherhourly paid employees of the plant.They were not excluded fromthe unit found appropriate in the prior proceeding.,'The Company contends that the watchmen should be excludedfrom the unit on the ground that the watchmen are specially selectedemployees who, in their nightly rounds of inspection have the oppor-tunity to gain access to the Company's unlocked files and recordswhich contain not only labor and personnel data, but also othervaluable trade information.We find no merit in this contention.The admitted function of the watchmen is to protect, not to possess,the Company's property and confidential records.We shall includethe watchmen in the unit.We find that all hourly paid regular employees of the Company atthe St. Clair, Michigan, plant of its Diamond Crystal Salt Division,excluding supervisory, office, and clerical employees, but includingwatchmen, constitute a unit appropriate for the purposes of collec-tive bargaining, and that said unit will insure to employees of theDiamond Crystal Salt Division of the Company the full benefit oftheir right to self-organization and to collective bargaining and other-wise will effectuate the policies of the Act.7N L R B 563 In that proceeding the parties stipulated, and we found therein,thatthe production and maintenance employees of the Company at its St Clair plant,exclusive of clerical, supervisory, and temporary employees," constituted an appropriateunit DIAMOND CRYSTAL SALTVI.THE DETERMINATION OF REPRESENTATIVES485.We find that the question concerning representation which has,arisen can best be ' resolved by the holding of an election by secretballot.In view of the fact that Salt Workers Union No. 19567 did notappear at the hearing and present evidence that it represents, at thepresent time, any of the employees in the unit found to be appropriate,,we shall not provide a place for it on the ballot.We shall, however,,grant permission to Salt Workers Union No. 19567 to have its nameplaced upon the ballot if it so desires and if it so notifies, in writing, theRegional Director for the Seventh Region within five (5) days fromthe date of this Decision and Direction of Election. In accordancewith our usual practice, we shall direct that the employees at' theSt. Clan, Michigan, plant of the Diamond Crystal Salt Division of theCompany eligible to vote in the election shall be those in the appro-priate unit who were employed during the pay-roll period immediatelypreceding the date of the Direction of Election herein, subject to thelimitations and additions set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the, repre-sentation of employees at the St. Clair, Michigan, plant of the Dia-mond Crystal Salt Division of General Foods Corporation, within themeaning of Section 9 (c) and Section 2 (6) and (7) of the Act.2.All hourly paid regular employees of the Company at the St.Clair, Michigan,plant of its Diamond Crystal Salt Division,excludingsupervisory,office, and clerical employees,but including watchmen,constitute a unit appropriatefor the purposesof collective bargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it is.herebyDIRECTEDthat, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Diamond Cyrstal Salt Division of General Foods Corporation,,St. Clair, Michigan, an election by secret ballot shall be,conducted asearly as possible, but not later than thirty (30) days from the date of433257-42-vOL.3732 486DECISIONS OF NATIONAL LABOR RELATIONS, BOARDthisDirection, under the direction and supervision of the RegionalDirector for the Seventh Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section 9,of said Rules and Regulations, among all hourly paid regular em-ployees of the Company at the St. Clair, Michigan, plant of its Dia-mond Crystal Salt Division who were employed during the pay-rollperiod immediately preceding the date of this Direction of Election,including watchmen and employees who did not work during suchpay-roll period because they were ill or on vacation or in the activemilitary service or training of the United States, or temporarily laidoff, but excluding supervisory, office, and clerical employees, and em-ployees who have since quit or been discharged for cause, to determine%iNether or not they desire to be represented by Local 12272, District50, Gas, Coke and Chemical Division, United Mine Workers of Amer-ica, affiliated with the C. 1. 0., for the purposes of collective bargaining.